Order granting petitioner’s motion for a peremptory order of mandamus and directing the treasurer of the city of Long Beach to pay petitioner the sum of $10,765.99 out of funds belonging to the city and in its treasury reversed on the law and not in the exercise of discretion, with costs, and motion denied, with ten dollars costs and disbursements. This proceeding is based upon the provisions of section 70 of the General Municipal Law, which provides that a treasurer, having sufficient moneys in his hands not otherwise specifically appropriated, shall pay a final judgment recovered against a municipal corporation. There is no showing here that such a surplus exists. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur. [See ante, p. 905.]